Emery, C. J.
It is evident that the declaration in this case can be sustained only upon the assumption that the tenant of a building *101is liable for injuries suffered by a passer-by from anything thrown by any person from a window of the building, though neither such tenant nor any of his servants were in fault. There is no allegation in the declaration that the article inflicting the injury was thrown by either of the defendants or any of their servants nor is it stated wherein they were in fault in not preventing the injury.
We think the assumption is without foundation and that in this State such tenant is not bound at his peril to prevent such injuries but only to exercise due care to prevent them. The decisions in the cases cited by the plaintiff were based upon the negligence of the defendant duly alleged and proved; In this case no negligence is even alleged and hence the declaration must be adjudged insufficient.

Exceptions overruled.